Citation Nr: 0738135	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-21 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disability.

2.  Entitlement to service connection for a cervical spine 
disability (neck disability).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1975 and from October 1980 to December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's 
application to reopen a claim of service connection for a low 
back disability and his claim of service connection for a 
cervical spine disability.

In a rating action issued as part of the May 2006 Statement 
of the Case (SOC), the RO reopened the veteran's low back 
claim and confirmed and continued the denial of service 
connection on the merits.  The Board, however, must initially 
determine whether the veteran has presented new and material 
evidence sufficient to reopen his claim of service connection 
because it relates to the Board's jurisdiction to adjudicate 
the merits of the previously denied claim.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As such, the 
Board has identified the issue as stated on the title page.

In July 2007, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.

In July 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The issues of service connection for a back disability and a 
cervical spine disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  In September 2001, the RO denied service connection for a 
low back disability.  The veteran did not appeal this 
decision.

2.  Evidence received since the final decision denying 
service connection for a low back disability, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim; it 
is not cumulative or redundant of the evidence previously 
considered and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2001 RO decision is final.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2. The evidence received since the RO's final decision 
denying service connection for a low back disability is new 
and material; thus, the claim is reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In September 2001, the RO denied service connection for a low 
back disability.  The veteran was notified of this decision 
and of his appellate rights by letter dated September 10, 
2001.  He did not appeal.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  "New" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence received subsequent to the final RO decisions is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

At the time of the prior decision, the relevant evidence 
included service medical records, which shows that the 
veteran reported having recurrent back pain on separation; a 
VA examination dated May 1999, which noted complaints from 
the veteran of aching pain across his lumbosacral spine and 
pain in his lumbar spine when he did not wear his built-up 
shoes; and x-rays of the lumbar back associated with the May 
1999 VA examination showed no abnormalities.  

Evidence obtained since that time includes VA treatment 
records from December 2003 to November 2004, which show that 
the veteran was diagnosis as having lumbar cervical arthritis 
and chronic back and neck pain shown by x-rays in December 
2003 and complaints of severe back pain in October 2004 with 
an x-ray report showing no significant canal or foraminal 
narrowing of the lumbar spine; a letter date April 2003 from 
Dr. H.E.S. stating the veteran had symptoms of arthritic type 
pain and that he thought the shortness of his left leg 
aggravated the veteran's low back; a letter dated August 2004 
from Dr. K.E.K. stating that without a doubt, the veteran's 
chronic back condition was directly attributable to the 
inservice parachuting incident that occurred in 1982; and a 
personal hearing held in October 2007 in which the veteran 
described his inservice parachuting accident.  

Such evidence is sufficient to reopen the claim for a low 
back disability.  The Board finds that the additional 
evidence associated with the claims is "new" within the 
meaning of 38 C.F.R. § 3.156.  The Board further finds that 
this evidence, specifically Dr. H.E.S. and Dr. K.E.K.'s 
letters, is material as it raises a reasonable possibility of 
substantiating the claim.  As new and material evidence has 
been presented, the claim is reopened.

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

ORDER

New and material evidence having been received, the claim for 
service connection for a low back disability is reopened; the 
appeal is granted to this extent only.

REMAND

Service medical records reveal the that veteran was injured 
in service from a parachuting accident in February 1982.

As noted above, the record contains letters from Dr. H.E.S. 
and Dr. K.E.K., the veteran's private physicians, dated April 
2003 and August 2004, respectively, which contain medical 
opinions that the veteran's low back disability was 
aggravated by his service-connected shortness of the left leg 
and that the veteran's neck and back conditions were, without 
a doubt, directly attributable to the inservice parachuting 
incident in 1982.  The record does not contain the treatment 
records from these physicians and they should be obtained on 
remand.

In addition, a VA examination is required in this case.  X-
rays of the lumbar back associated with the May 1999 VA 
examination showed no abnormalities.  Post-service VA 
treatment records show that a December 2003 x-ray revealed 
that the veteran had minimal narrowing of the disc space at 
the L5-S1 level.  He was diagnosed as having lumbar cervical 
arthritis and chronic back and neck pain.  However, in 
September 2004, the veteran underwent magnetic resonance 
imaging, which showed no significant canal or foraminal 
narrowing of the lumbar spine.  

The veteran should be scheduled for a VA examination to 
obtain a medical opinion to determine whether he currently 
has a back disability.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Make arrangements to obtain and 
associate with the claims file the 
veteran's complete treatment records from 
Dr. H.E.S. and Dr. K.E.K.

2.  Schedule the veteran for an 
appropriate VA examination.  The claims 
folder, to include a copy of this remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report.  Any indicated 
studies should be performed.

Based upon the examination results and a 
review of the claims folder, the examiner 
should state clearly whether the veteran 
currently suffers from a back and/or neck 
disability.

Beyond the above, the examiner is asked 
to provide an opinion as to whether there 
is a 50 percent or greater probability 
that the veteran's neck and any back 
disabilities had their onset during 
active service or are related to any in-
service disease or injury. 

The doctor is also asked to state whether 
it is at least as likely as not 
(probability equal to or greater than 50 
percent) that the veteran's shortening of 
the left femur caused or aggravated his 
neck and/or any low back disabilities.

In this context, "aggravation" means a 
permanent increase in the severity of 
the neck and any back disabilities that 
is due to or the result of the service-
connected shortening of the left femur.

The examiner should provide a rationale 
for the opinion.

3.  Then, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


